    Case 16-00363-SMT   Doc 65    Filed 02/18/20 Entered 02/18/20 10:55:53   Desc Main
                                  Document Page 1 of 4
The document below is hereby signed.

Signed: February 15, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     NATHAN L. MCCOY,                      )     Case No. 16-00363
                                           )     (Chapter 7)
                        Debtor.            )     Not for publication in
                                                 West’s Bankruptcy Reporter.

                 MEMORANDUM DECISION AND ORDER RE DEBTOR’S
               MOTION TO REOPEN CASE AND MOTION TO AVOID LIEN

          The debtor has filed a Motion to Reopen Case in which he

     requests that the case be reopened so that he may file a Motion

     to Avoid Lien recorded by a creditor, Discover Bank, against his

     exempt property.       The debtor’s Motion to Avoid Lien assumes that

     the judgment lien is void by reason of 11 U.S.C. § 524(a)(1), but

     that provision does not void a judicial lien that attached

     prepetition.   As explained in Wrenn v. American Cast Iron Pipe

     Co. (In re Wrenn), 40 F.3d 1162, 1164 (11th Cir. 1994):

          A discharge in bankruptcy “voids any judgment ..., to the
          extent that such judgment is a determination of the
          personal liability of the debtor.” 11 U.S.C. § 524(a)(1)
          (1988) (emphasis added). Thus, discharge does not affect
          liability   in   rem,  and   prepetition   liens   remain
          enforceable after discharge.

     The judgment was recovered in 2015.          The debtor does not allege
Case 16-00363-SMT   Doc 65   Filed 02/18/20 Entered 02/18/20 10:55:53   Desc Main
                             Document Page 2 of 4


when the judgment was recorded in the land records and thus

attached to his property.        See D.C. Code § 15–102 (a judgment is

enforceable as lien against real property from the date it is

filed and recorded in the office of the Recorder of Deeds of the

District of Columbia).       If the judgment was recorded with the

Recorder of Deeds postpetition, the debtor needs to file an

Amended Motion to Reopen to say so, and to attach thereto as an

exhibit, and marked as an exhibit, a revised Motion to Avoid Lien

asserting that the lien is ineffective for that reason.

      If the judgment was recorded with the Recorder of Deeds

prepetition, the judgment lien is not made ineffective by 11

U.S.C. § 524(a)(1), but the debtor might seek under 11 U.S.C.

§ 522(f)(1)(A) (or some other provision) to avoid the lien if he

can establish a factual basis for doing so.            However, his Motion

to Avoid Lien does not invoke § 522(f)(1)(A) or any other basis

for avoiding the lien (other than 11 U.S.C. § 524(a)(1), which as

noted above is not a basis for avoiding a prepetition judgment

lien).

      I will grant the debtor 35 days to file an Amended Motion to

Reopen Case (for which no fee will be charged), attaching thereto

as an exhibit, and marked as an exhibit, a revised Motion to

Avoid Lien that he would pursue if the case is reopened and that

sets forth a valid basis for avoiding the lien at issue.                If the

debtor fails timely to file an Amended Motion to Reopen Case, I


                                       2
Case 16-00363-SMT   Doc 65   Filed 02/18/20 Entered 02/18/20 10:55:53   Desc Main
                             Document Page 3 of 4


will deny the Motion to Reopen without prejudice to the debtor’s

filing a later motion to reopen with payment of the fee for

filing a motion to reopen.

      The debtor ought to serve any Amended Motion to Reopen Case

on the affected creditor, with notice under LBR 9013-1(b)(3) of

the opportunity to oppose the Amended Motion to Reopen Case.                The

debtor has not properly served the Motion to Reopen.              Fed. R.

Bankr. P. 9014(b) provides that service of a motion in a

contested matter must comply with Fed. R. Bankr. P. 7004.                Rule

7004(b)(3) provides that service of a motion be made within the

United States by first class mail postage prepaid:

      Upon a domestic or foreign corporation or upon a
      partnership or other unincorporated association, by
      mailing a copy of the summons and complaint to the
      attention of an officer, a managing or general agent, or
      to any other agent authorized by appointment or by law to
      receive service of process and, if the agent is one
      authorized by statute to receive service and the statute
      so requires, by also mailing a copy to the defendant.

The debtor has served his Motion to Reopen on Duane R. Demers,

who appears to have served as counsel for Discover Bank in the

proceeding in which it obtained the default judgment for which it

recorded the judgment lien against the debtor’s property, but

such service does not satisfy Rule 7004(b)(3).

      It is thus

      ORDERED that the debtor’s Motion to Reopen Case (Dkt. No.

61) will be denied unless within 35 days after entry of this

order the debtor files an Amended Motion to Reopen Case (for

                                       3
Case 16-00363-SMT                                                                      Doc 65   Filed 02/18/20 Entered 02/18/20 10:55:53   Desc Main
                                                                                                Document Page 4 of 4


which no fee will be charged), attaching thereto as an exhibit,

and marked as an exhibit, a revised Motion to Avoid Lien that he

would pursue if the case is reopened and that sets forth a valid

basis for avoiding the lien at issue, with the debtor to serve

any such Amended Motion to Reopen Case on the affected creditor

with LBR 9013-1(b) notice of the opportunity to oppose the

Amended Motion to Reopen Case.                                                                            It is further

                              ORDERED that the Motion to Avoid Lien (Dkt. No. 62) is

stricken as filed prior to the case being reopened and as not

setting forth a valid basis for avoiding the lien at issue.

                                                                                                                    [Signed and dated above.]

Copies to: Debtor; recipients of e-notification of orders;

Duane R. Demers, Esq.
12 S. Summit Ave.
Suite 250
Gaithersburg, MD 20877




R:\Common\TeelSM\KLP\Reopen Case\Order Reopening Case_Avoid Lien_Nathan McCoy_v4.wpd
                                                                                                          4
